15‐2232‐cr 
                        
United States v. Leonard                                                    

 
                                                 In the
                           United States Court of Appeals
                                       For the Second Circuit
                                           ________________ 
 
                                   August Term, 2016 
                                                
                (Argued:  September 2, 2016      Decided:  December 14, 2016) 
                                                
                                  Docket No. 15‐2232‐cr 
                                    ________________                                   
                                                
                               UNITED STATES OF AMERICA, 
                                                             
                                                        Appellee, 
                                                
                                          —v.—  
 
                                           JAMAHL LEONARD, 
                                                    
                                                            Defendant‐Appellant.
                                           ________________                                  
Before: 
                                RAGGI, CHIN, DRONEY, Circuit Judges. 
                                        ________________                                  

         On appeal from a final order entered in the United States District Court for 

the  Western  District  of  New  York  (Larimer,  J.),  defendant  challenges  the 

determination that he is ineligible for a sentence reduction pursuant to 18 U.S.C. 

§  3582(c)(2)  because,  although  a  retroactive  amendment  to  the  Sentencing 



                                                      1 
Guidelines  range  lowered  the  121‐to‐151‐month  Guidelines  range  identified  by 

the district court at defendant’s initial sentencing, the amended 97‐to‐121‐month 

range  was  not  lower  than  the  97‐to‐121‐month  range  agreed  to  by  the  parties 

pursuant  to  Fed.  R.  Crim.  P.  11(c)(1)(C),  which  the  district  court  accepted  and 

within  which  it  sentenced  defendant  to  a  114‐month  prison  term.    Defendant 

argues  that  the  agreed‐upon  range,  which  was  itself  based  on  the  Guidelines, 

albeit calculated differently from the district court, became his applicable range 

for  purposes  of  determining  §  3582(c)(2)  eligibility.    We  conclude  that 

defendant’s  applicable  Guidelines  range as  defined by  U.S.S.G.  § 1B1.10(a)  is the 

121‐to‐151‐month  range  identified  by  the  district  court  before  accepting  the 

parties’  11(c)(1)(C)  agreement.    Because  that  range  was  lowered  by  Guidelines 

amendment to 97 to 121 months, however, defendant is eligible for a reduction in 

his 114‐month sentence, but to no lower than 97 months.        

       VACATED AND REMANDED. 
                               ________________                                  
                                        
           BRUCE R. BRYAN, Esq., Syracuse, New York, for Defendant‐Appellant. 
                                                  
           FRANK  T.  PIMENTEL, Assistant United States Attorney, for William J. 
                 Hochul, Jr., United States Attorney for the Western District of 
                 New York, Buffalo, New York, for Appellee. 
                               ________________                                 

 


                                             2 
REENA RAGGI, Circuit Judge: 

      Defendant  Jamahl  Leonard  was  convicted  in  2008  in  the  United  States 

District  Court  for  the  Western  District  of  New  York  (David  G.  Larimer,  Judge), 

after  pleading  guilty  to  conspiracies  to  distribute  100  or  more  kilograms  of 

marijuana, see 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846; and to launder the proceeds of 

that illegal trafficking, see 18 U.S.C. § 1956(h).  Presently incarcerated, serving a 

114‐month prison term, Leonard appeals from a final order entered by the same 

court  on  June  15,  2015,  which  concluded  that  he  was  ineligible  for  a  sentence 

reduction pursuant to 18 U.S.C. § 3582(c)(2).  The court reasoned that, although a 

post‐conviction,  retroactive  amendment  to  the  Sentencing  Guidelines  had 

lowered  the  121‐to‐151‐month  Guidelines  range  identified  by  the  court  at 

Leonard’s initial sentencing, the amended 97‐to‐121‐month range was not lower 

than the 97‐to‐121‐month range agreed to by the parties in their plea agreement 

under Fed. R. Crim. P. 11(c)(1)(C).  Leonard challenges this conclusion, arguing 

that,  once  the  district  court  accepted  his  11(c)(1)(C)  plea  agreement,  the 

sentencing range specified therein became his “applicable” range for purposes of 

determining  § 3582(c)(2)  eligibility.    And  because  the  amendment  lowered  that 




                                            3 
range  to  78  to  97  months,  Leonard  maintains  he  is  eligible  for  a  sentence 

reduction to that extent.   

       The  government  defends  the  district  court’s  ineligibility  determination, 

maintaining  that  (1)  Leonard’s  sentence  was  “based  on”  his  11(c)(1)(C) 

agreement, not the Sentencing Guidelines as required by § 3582(c)(2); and, (2) in 

any event, Leonard’s 114‐month sentence is within the now‐amended applicable 

range,  (a)  precluding  a  finding  that  his  applicable  range  was  lowered  by  a 

subsequent  amendment  as  required  by  U.S.S.G.  §  1B1.10(a)(1),  or  (b)  at  least 

rendering any ineligibility error in this case harmless.   

       Neither  party’s  argument  is  completely  persuasive.    Contrary  to  the 

government,  we  conclude  that  Leonard  is  eligible  for  a  §  3582(c)(2)  sentence 

reduction  because  his  original  sentence  was  “based  on”  the  Sentencing 

Guidelines as that statutory phrase has been construed by the five justices in the 

majority  in  Freeman  v. United States,  564  U.S. 522, 525  (2011)  (plurality  opinion); 

id.  at  534  (Sotomayor,  J.,  concurring  in  the  judgment).    At  the  same  time, 

however,  we  conclude  that  the  extent  of  the  reduction  for  which  Leonard  is 

eligible is narrower than he urges because his “applicable” Guidelines range, as 

defined  by  U.S.S.G.  §  1B1.10  cmt.  n.1(A),  was  the  121‐to‐151‐month  range 




                                             4 
calculated  by  the  district  court  before  accepting  what  was  effectively  a 

downward  variance  to  the  97‐to‐121‐month  range  prescribed  in  the  parties’ 

11(c)(1)(C)  agreement.    Because  the  relevant  Guidelines  amendment  reduced 

Leonard’s  originally  applicable  121‐to‐151‐month  range  to  a  97‐to‐121‐month 

range,  Leonard  is  eligible  for  a  reduction  of  his  114‐month  sentence,  but  to  no 

less  than  97  months’  incarceration,  the  low  end  of  the  amended  range.    See 

U.S.S.G § 1B1.10(b)(2)(A).   Whether to grant any reduction is, of course, a matter 

entrusted to the district court’s discretion.  See United States  v. Christie, 736 F.3d 

191, 194–95 (2d Cir. 2013).  Nevertheless, because we conclude that Leonard is at 

least  eligible  for  such  a  reduction,  we  vacate  the  challenged  order  and  remand 

for the district court to decide whether or not to exercise its reduction discretion 

in this case. 

I.     Background 

       A.        Leonard Pleads Guilty Pursuant to a Rule 11(c)(1)(C) Agreement 

       On  May  23,  2008,  Leonard  pleaded  guilty  to  conspiring  to  distribute  “at 

least  700  but  less  than  1,000  kilograms  of  marijuana,”  and  to  laundering  the 

proceeds of that criminal activity in an amount “more than $30,000 but less than 

$70,000.” App’x 9–10.  In a written plea agreement, Leonard and the prosecution  




                                             5 
noted their agreement to certain Sentencing Guidelines calculations, specifically, 

to  a  base  offense  level  of  30  with  a  three‐level  upward  adjustment  for 

aggravating  role  and  a  three‐level  downward  adjustment  for  acceptance  of 

responsibility.    With  further  agreement  to  a  criminal  history  category  of  I,  the 

parties’ calculations yielded a “guideline sentencing range” of 97 to 121 months’ 

imprisonment.    Id.  at  13.    Pursuant  to  Fed.  R.  Crim.  P.  11(c)(1)(C),  the  parties 

agreed that Leonard should be sentenced within this Guidelines range and that, 

if  the  district  court  were  to  reject  that  part  of  the  plea  agreement,  “defendant 

shall then be afforded the opportunity to withdraw the plea of guilty.” App’x 13.1 

          


                                              
1  Fed. R. Crim. P. 11(c)(1)(C) states in pertinent part as follows: 

 
           If the defendant pleads guilty . . . , the plea agreement may specify 
           that an attorney for the government will: . . . (C) agree that a specific 
           sentence  or  sentencing  range  is  the  appropriate  disposition  of  the 
           case,  or  that a  particular  provision  of  the  Sentencing Guidelines,  or 
           policy statement, or sentencing factor does or does not apply (such a 
           recommendation  or  request  binds  the  court  once  the  court  accepts 
           the plea agreement). 
            
A court “may accept [an 11(c)(1)(C)] agreement, reject it, or defer a decision until 
the court has reviewed the presentence report.”  Id. 11(c)(3)(A).  If a court rejects 
such  an  agreement,  however,  it  must  “give  the  defendant  an  opportunity  to 
withdraw the plea.”  Id. 11(c)(5)(B). 



                                              6 
       B.     Sentencing 

       Prior to sentencing, the district court received a Presentence Investigation 

Report  (“PSR”)  from  the  Probation  Department (“Probation”),  which  calculated 

Leonard’s Sentencing Guidelines range at 151 to 188 months rather than the 97‐

to‐121‐month  range  referenced  in  the  parties’  11(c)(1)(C)  agreement.    While 

Probation  agreed  that  Leonard’s  base  offense  level  was  30  and  that  he  was 

entitled  to  a  three‐level  reduction  for  acceptance  of  responsibility,  it 

recommended a two‐level increase for possession of firearms by a co‐conspirator, 

and  a  four‐  (rather  than  three‐)  level  increase  for  Leonard’s  organizing  role.  

Further,  because  Leonard  had  committed  the  crimes  of  conviction  while  under 

conditional  discharge  from  an  earlier  conviction,  Probation  calculated  his 

criminal history category at II rather than I.     

       At  sentencing,  the  district  court  rejected  the  recommended  firearms 

enhancement, but adopted the four‐point role enhancement, as well as the higher 

criminal  history  category  to  yield  a  Guidelines  range  of  121  to  151  months.  

While  the  district  court  acknowledged  that  the  parties  had  “some  issue”  with 

these  enhancements,  it  reiterated  its  conclusion  that  “the  guidelines  are  as  I 

indicated,  121  to  151”  months.    App’x  94.    Nevertheless,  it  stated  that  it  was 




                                             7 
“prepared to accept” the parties’ 11(c)(1)(C) agreement and to sentence Leonard 

“within  the  range  of  97  to  121  months”  identified  therein,  which  it  deemed 

“sufficient  in  my  view,  but  not  greater  than  necessary,  to  meet  [statutory] 

sentencing  objectives.”    Id.  at  94–95.    Accordingly,  the  district  court  sentenced 

Leonard  to  114  months’  imprisonment,  four  years’  supervised  release,  a  $2,500 

fine, and a $200 special assessment. 

       C.     Amendments to Applicable Guidelines Range 

       Almost six years after Leonard’s sentencing, the United States Sentencing 

Commission  issued  two  relevant  Guidelines  amendments.    Amendment  782, 

which took effect in 2014, amended the Drug Quantity Table in U.S.S.G. § 2D1.1 

to reduce the offense levels associated with certain controlled substances crimes 

by two levels.   See U.S.S.G., Supp. to App. C, Amend. 782.  Thus, the base offense 

level  for  the  quantity  of  marijuana  involved  in  Leonard’s  drug  crime  of 

conviction  was  reduced  from  30  to  28.    See  id.  §  2D1.1(c)(6).    Amendment  788, 

which  also  took  effect  in  2014,  provided  for  retroactive  application  of 

Amendment 782.  See id. at Supp. to App. C, Amend. 788.  

 

 




                                             8 
       D.     Motion To Reduce Sentence  

       On May 11, 2015, Leonard invoked the two aforementioned amendments 

to move pro se for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2).2  The 

district court denied the motion on June 15, 2015, concluding that Leonard was 

ineligible  for  a  sentence  reduction.    The  court  reasoned  that,  although  it  had 

“determined  the  applicable  Guidelines  range  to  be  121‐151  months,”  and  the 

amendments had reduced that range to 97 to 121 months, it had in fact sentenced 

Leonard  within  the  latter  range  pursuant  to  the  plea  agreement,  such  that 

Amendment 782 “[did] not have the effect of lowering the defendant’s applicable 

guideline range.”  App’x 191; see U.S.S.G. § 1B1.10(a)(2)(B).   




                                              
2   That statute states as follows: 
 
           [I]n  the  case  of  a  defendant  who  has  been  sentenced  to  a  term  of 
           imprisonment  based  on  a  sentencing  range  that  has  subsequently 
           been  lowered  by  the  Sentencing  Commission  pursuant  to 28  U.S.C. 
           994(o), upon motion of the defendant . . . , the court may reduce the 
           term  of  imprisonment,  after  considering  the  factors  set  forth  in 
           section  3553(a)  to  the  extent  that  they  are  applicable,  if  such  a 
           reduction  is  consistent  with  applicable  policy  statements  issued  by 
           the Sentencing Commission. 
 
18 U.S.C. § 3582(c)(2). 



                                               9 
       Leonard timely appealed from the decision.3  

II.    Discussion 

       A.     Standard of Review 

       Where,  as  here,  a  defendant  seeks  a  sentence  reduction  based  on  a 

retroactive  Guidelines  amendment,  a  district  court  must  determine  (1)  whether 

the defendant is eligible for a reduction pursuant to 18 U.S.C. § 3582(c)(2), and (2) 

whether  a  reduction  is  warranted  in  light  of  the  factors  listed  in  18  U.S.C. 

§ 3553(a).  See Dillon v. United States, 560 U.S. 817, 826 (2010).  Because the initial 

eligibility  question—the  only  one  here  at  issue—depends  on  statutory 

interpretation, our review is de novo.  See United States v. Williams, 551 F.3d 182, 

185 (2d Cir. 2009).         

       B.     Leonard’s Eligibility for a Sentence Reduction 

       Congress  has  pronounced  a  convicted  defendant  eligible  for  a  sentence 

reduction  if  (1)  he  “has  been  sentenced  to  a  term  of  imprisonment  based  on  a 

sentencing range that has subsequently been lowered,” and (2) “such a reduction 

is  consistent  with  applicable  policy  statements  issued  by  the  Sentencing 
                                              
3 In his plea agreement, Leonard waived the right to appeal or collaterally attack 
any component of a sentence falling within or below the 97‐to‐121‐month range 
agreed to by the parties.  Because the government does not argue that this waiver 
forecloses the instant appeal, we do not here consider that question.   



                                           10 
Commission.”    18  U.S.C.  §  3582(c)(2)  (emphasis  added).    The  pertinent  policy 

statement  conditions  reduction  eligibility  on  “the  guideline  range  applicable  to 

that defendant ha[ving] subsequently been lowered as a result of an amendment 

to  the  Guidelines  Manual  listed  in  subsection  (d).”  U.S.S.G.  §  1B1.10(a)(1) 

(emphasis added).  Thus, two requirements must be satisfied for a defendant to 

be  eligible  for  a  sentence  reduction:    (1)  the  original  sentence  must  have  been 

“based  on”  the  Sentencing  Guidelines,  and  (2)  the  amendment  must  have 

lowered  the  Guidelines  range  “applicable  to”  the  defendant  at  the  time  of  the 

original  sentencing.    See  United  States  v.  Pleasant,  704  F.3d  808,  810–11  (9th  Cir. 

2013) (observing that “applicable to” language from policy statement and “based 

on”  language  from  statute  require  “separate  analysis”);4  see  also  United  States  v. 

Martinez,  572  F.3d  82,  84  (2d  Cir.  2009)  (holding  defendant  convicted  of  crack 

conspiracy  ineligible  for  sentence  reduction  based  on  amendment  lowering  


                                              
4  Insofar as Pleasant relied on United States v. Austin, 676 F.3d 924 (9th Cir. 2012), 

in identifying Justice Sotomayor’s concurring opinion in Freeman v. United States, 
564  U.S.  522  (2011),  as  controlling,  Austin  has  now  been  overruled  by  United 
States v. Davis, 825 F.3d 1014, 1022 (9th Cir. 2016) (en banc), thus abrogating that 
part  of  Pleasant.    We  discuss  Freeman  and  Davis  further  infra  at  Part  II.B.1.    We 
here note only that the parts of Pleasant cited in this opinion appear unaffected by 
Davis. In any event, we would reach the conclusions stated herein even without 
support from Pleasant.   



                                              11 
crack  Guidelines  because  Guidelines  applicable  to  defendant’s  sentence  were 

those pertaining to career offenders, which were not lowered).   

              1.     Leonard’s Sentence Was “Based On” a Subsequently Lowered 
                     Guidelines Range 
                  
       In  deciding  whether  Leonard’s  114‐month  sentence  was  “based  on”  a 

subsequently lowered Guidelines range, we are guided by the Supreme Court’s 

ruling in Freeman v. United States, 564 U.S. 522.  In that case, the Court considered 

whether  a  sentence  imposed  pursuant  to  a  11(c)(1)(C)  agreement  could  ever  be 

said  to  have  been  “based  on”  on  the  Sentencing  Guidelines  for  purposes  of 

§ 3582(c)(2).    Five  Justices  answered  that  question  in  the  affirmative,  but  for 

different  reasons.    The  four‐member  plurality  reasoned  that  because  “the 

Guidelines must be consulted, in the regular course” of imposing any sentence, 

including  a  sentence  identified  in  an  11(c)(1)(C)  agreement,  an  11(c)(1)(C) 

sentence  was  “likely  to  be  based  on  the  Guidelines.”    Id.  at  525,  534  (plurality 

opinion,  Kennedy,  J.,  joined  by  Ginsburg,  Breyer,  Kagan,  JJ.)  (explaining  that 

U.S.S.G.  §  6B1.2  requires  district  judge  to  evaluate  recommended  sentence  in 

light  of  defendant’s  applicable  Guidelines  range  before  accepting  11(c)(1)(C) 

agreement,  see  id.  at  529–30).    Five  Justices  specifically  rejected  this  view, 

concluding that an 11(c)(1)(C) sentence is based not on the Sentencing Guidelines 



                                             12 
but on the parties’ plea agreement.  See id. at 534 (Sotomayor, J., concurring in the 

judgment);  id.  at  545  (Roberts,  C.J.,  dissenting,  joined  by  Scalia,  Thomas,  Alito, 

JJ.).    This  led  the  dissenters  to  conclude  that  11(c)(1)(C)  sentences  were 

categorically ineligible for § 3582(c)(2) reductions.  See id. at 547–48 (Roberts, C.J., 

dissenting).    Justice  Sotomayor,  however,  joined  in  the  plurality’s  favorable 

eligibility determination, explaining that “if [an 11(c)(1)(C)] agreement expressly 

uses a Guidelines sentencing range applicable to the charged offense to establish 

the term of imprisonment, and that range is subsequently lowered by the United 

States Sentencing Commission, the term of imprisonment is ‘based on’ the range 

employed  and  the  defendant  is  eligible  for  sentence  reduction  under 

§ 3582(c)(2).”    Id.  at  534  (Sotomayor,  J.,  concurring  in  the  judgment).    The 

concurrence’s  reasoning,  as  applied  in  Freeman,  created  little  practical  tension 

with the plurality because the sentencing range identified by the parties in their 

11(c)(1)(C)  agreement  was  the  Guidelines  range  calculated  by  the  district  court, 

and  the  defendant  agreed  to  have  his  sentence  determined  pursuant  to  the 

Sentencing  Guidelines.    See  id.  at  527–28  (plurality  opinion);  id.  at  542–44 

(Sotomayor, J., concurring in the judgment). 




                                             13 
       This case is different.   Although Leonard and the prosecutors agreed to an 

11(c)(1)(C)  sentence  based  on  their  Sentencing  Guidelines  calculation,  that 

calculation  yielded  a  lower  range  than  the  applicable  range  identified  by  the 

district  court.    Thus,  we  must  consider  whether  the  controlling  rationale  for 

decision  in  Freeman  supports  Leonard’s  claim  that  his  sentence,  although 

imposed  pursuant  to  that  agreed‐to  lower  range,  was  nevertheless  “based  on” 

the Guidelines for purposes of a § 3582(c)(2) reduction. 

       Generally,  “[w]hen  a  fragmented  [Supreme]  Court  decides  a  case  and  no 

single  rationale  explaining  the  result  enjoys  the  assent  of  five  Justices,  the 

holding  of  the  Court  may  be  viewed  as  that  position  taken  by  those  Members 

who  concurred  in  the  judgment[]  on  the  narrowest  grounds.”    Marks  v.  United 

States,  430  U.S.  188,  193  (1977)  (internal  quotation  marks  omitted).    This  Court 

has not identified in a published opinion which Freeman rationale is controlling.  

We  have  only  assumed  the  controlling  effect  of  Justice  Sotomayor’s  concurring 

opinion in a number of our unpublished summary orders.  See, e.g., United States 

v. Howell, 541 F. App’x 13, 14 (2d Cir. 2013); United States v. Kinsey,  533 F. App’x 

36,  37–38  (2d  Cir.  2013).    The  parties  appear  to  urge  that  conclusion  here.    The 

matter gives some pause, however, because the one point uniting eight members 




                                              14 
of  the  Court  in  Freeman  is  their  rejection  of  Justice  Sotomayor’s  rationale  for 

decision.    See  Freeman  v.  United  States,  564  U.S.  at  532–34  (plurality  opinion) 

(observing  that  concurrence,  by  shifting  focus  of  “based  on”  inquiry  from 

reasons  for  judge’s  sentence  to  terms  of  parties’  plea  agreement,  risks  arbitrary 

and disparate identification of defendants eligible for reductions from 11(c)(1)(C) 

sentences);  id.  at  544  (Roberts.,  C.J.,  dissenting)  (agreeing  with  plurality  that 

concurring opinion’s approach is “arbitrary and unworkable”).   

       Further,  our  sister  circuits  have  divided  in  identifying  Freeman’s 

controlling  rationale.    In  published  decisions,  eight  courts  of  appeals  have 

recognized  Justice  Sotomayor’s  concurring  opinion  as  the  narrower  and, 

therefore, controlling, rationale for decision.  See United States v. Benitez, 822 F.3d 

807,  811  (5th  Cir.  2016);  United  States  v.  Graham,  704  F.3d  1275,  1278  (10th  Cir. 

2013); United States v. Browne, 698 F.3d 1042, 1045–46 (8th Cir. 2012); United States 

v. Dixon, 687 F.3d 356, 359–60 (7th Cir. 2012); United States v. Thompson, 682 F.3d 

285, 290 (3rd Cir. 2012); United States v. Rivera‐Martinez, 665 F.3d 344, 348 (1st Cir. 

2011);  United  States  v.  Smith,  658  F.3d  608,  611  (6th  Cir.  2011);  United  States  v. 

Brown, 653 F.3d 337, 340 (4th Cir. 2011).  A ninth court has done so summarily.  

See United States v. Cover, 491 F. App’x 87, 89 (11th Cir. 2012).  Only one of these 




                                              15 
courts,  however,  reached  that  conclusion  in  circumstances  akin  to  those 

presented here, that is, an 11(c)(1)(C) agreement to a Guidelines range that turns 

out  to  be  lower  than  the  applicable  range  calculated  by  the  district  court.    See 

United  States  v.  Smith,  658  F.3d  at  611.    Meanwhile,  two  courts  of  appeals—one 

sitting en banc—have observed that Justice Sotomayor’s rationale for decision in 

Freeman  is  not  necessarily  narrower  than  that  of  the  plurality  and,  therefore, 

declined to accord it controlling effect.  See United States v. Davis, 825 F.3d 1014, 

1023  (9th  Cir.  2016)  (en  banc)  (concluding  that  Freeman  “plurality  opinion  is 

actually the narrower one in certain respects”); United States v. Epps, 707 F.3d 337, 

350  &  n.8  (D.C.  Cir.  2013)  (suggesting  that  two  rationales  for  decision  are 

incompatible  insofar  as  focus  of  plurality’s  inquiry  is  judge  and  focus  of 

concurrence’s  inquiry  is  parties).5    According  to  these  two  courts,  only  the 


                                              
5 In concluding that the rationale for decision of the Freeman concurrence was not 

necessarily  narrower  than  that  of  the  plurality,  the  D.C.  and  Ninth  Circuits 
hypothesized  a  scenario  in  which  an  11(c)(1)(C)  agreement  provided  for  a 
particular Guidelines range to apply and a sentence at the bottom of that range to 
be  imposed,  only  to  have  the  district  court,  while  accepting  the  agreement, 
conclude  that  the  agreed‐to  range  did  not  pertain  at  all  because  the  career 
offender range was applicable.   
 
           Using Justice Sotomayor’s standard, if the sentencing range used by 
           the parties is subsequently reduced, the defendant would be eligible 
 

                                             16 
Freeman result—“that § 3582(c)(2) relief is not invariably barred when a sentence 

was imposed pursuant to a Rule 11(c)(1)(C) plea agreement”—is binding, United 

States  v.  Epps,  707  F.3d  at  351,  leaving  lower  courts  free  to  follow  the  more 

persuasive  rationale  for  that  result,  which  both  courts  decided  is  that  of  the 

plurality opinion, see id.; accord United States v. Davis, 825 F.3d at 1026.        

             We  need  not  here  decide  which  of  the  Freeman  rationales  for  decision  is 

the narrower, or which is more persuasive, because we conclude that Leonard’s 

114‐month  sentence  is  properly  recognized  as  “based  on”  the  Sentencing 

Guidelines under the reasoning of either the plurality or the concurrence.    

           To  explain,  we  begin  with  the  plurality,  which  recognized  that  even 

11(c)(1)(C)  sentences  that  varied  from  the  Guidelines  range  calculated  by  the 

district court could be “based on the Guidelines”: “Even where the judge varies” 

                                                                                                                                                  
           for  a  sentence  reduction  because  the  plea  agreement  was  accepted 
           and  provided  for  a  stipulated  sentence  based  on  a  subsequently 
           reduced  range—according  to  Justice  Sotomayor,  eligibility  is 
           determined based on the agreement.  The plurality, however, would 
           find  this  defendant  ineligible  because  the  range  that  the  parties 
           agreed  to  played  no  role  in  the  court’s  determination  that  this  was 
           an appropriate sentence, despite the fact that the court imposed the 
           agreed‐upon term of imprisonment. 
            
United  States  v.  Epps,  707  F.3d  at  350  n.8  (internal  quotation  marks  omitted); 
accord United States v. Davis, 825 F.3d at 1023. 



                                                                      17 
below  the  recommended  Guidelines  range,  “if  the  judge  uses  the  sentencing 

range as the beginning point to explain the decision to deviate from it, then the 

Guidelines are in a real sense a basis for the sentence.”  Freeman v. United States, 

564  U.S.  at  529  (plurality  opinion).    This  reasoning  appears  to  recognize  the 

possibility that a sentence can be “based on” the Guidelines even if departing or 

varying from the applicable Guidelines range.   

       That describes this case.  The district court here began its consideration of 

Leonard’s  sentence  by  independently  calculating  his  applicable  Guidelines 

range, adopting certain recommendations by Probation (as to role) and rejecting 

others  (as  to  firearms  possession),  without  regard  to  the  parties’  11(c)(1)(C) 

agreement.  Only after thus identifying the applicable Guidelines range and then 

considering it together with “all the factors under [18 U.S.C.] Section 3553(a)” did 

the court effectively decide to vary from the Guidelines and to sentence Leonard 

within  the  lower  range  agreed  to  by  the  parties.    App’x  94;  see  United  States  v. 

Kuhlman,  711  F.3d  1321,  1325  (11th  Cir.  2013)  (characterizing  acceptance  of 

parties’  agreed‐to  below‐Guidelines  sentence  as  “effectively  a  .  .  .  downward 

variance”  from  Guidelines);  United  States  v.  Pleasant,  704  F.3d  at  812  (viewing 

imposition  of  below‐Guidelines  sentence  pursuant  to  plea  agreement  as 




                                              18 
equivalent of downward variance).  In explaining its acceptance of the 11(c)(1)(C) 

agreement, the district court referenced the parties’ agreement, but relied in the 

main  on reasoning that  would  inform a sentence  in  any event,  specifically,  that 

the  agreed  upon  range  was  “sufficient  in  my  view,  but  not  greater  than 

necessary,  to  meet those  [§  3553(a)]  sentencing  objectives.”   App’x  94–95;  see  18 

U.S.C.  §  3553(a)  (requiring  court  to  impose  “sentence  sufficient,  but  not  greater 

than  necessary,  to  comply  with  the  purposes  set  forth  in  .  .  .  this  subsection”); 

Kimbrough  v.  United  States,  552  U.S.  85,  101  (2007)  (recognizing  “overarching” 

statutory  obligation,  even  within  Guidelines  regimen,  to  impose  sentence 

“sufficient, but not greater than necessary, to accomplish the goals of sentencing” 

(internal  quotation  marks  omitted)).    The  court  then  proceeded  to  explain  in 

some  detail—spanning  seven  pages  of  transcript—how  the  §  3553(a)  factors,  as 

applied  specifically  to  Leonard,  warranted  a  sentence  of  114  months’ 

incarceration.  See App’x 105–12.   

       On  this  record,  we  conclude  that,  under  the  Freeman  plurality’s  rationale 

for  decision,  Leonard’s  sentence  was  “based  on”  the  Sentencing  Guidelines 

because the district court used his Guidelines range as “the beginning point” for 




                                              19 
its  sentencing  analysis,  even  though  ultimately  deciding  to  vary  below  that 

applicable range.  Freeman v. United States, 564 U.S. at 529 (plurality opinion).   

       Turning  to  Justice  Sotomayor’s  concurrence,  its  rationale  for  decision 

focused not on the sentencing judge’s consideration of the Guidelines but on the 

terms  of  the  parties’  agreement.    See  id.  at  536–37  (Sotomayor,  J.,  concurring  in 

the  judgment)  (rejecting  idea  that  district  courts  could  “reduce  a  term  of 

imprisonment  [pursuant  to  §  3582(c)(2)]  simply  because  the  court  itself 

considered  the  Guidelines”).      It  concluded  that,  if  an  11(c)(1)(C)  agreement 

“call[ed]  for  the  defendant  to  be  sentenced  within  a  particular  Guidelines 

sentencing  range,”  and  the  district  court  accepted  the  agreement,  thereby 

obligating  it  “to  sentence  the  defendant  accordingly,”  then  “there  can  be  no 

doubt that the term of imprisonment the court imposes is ‘based on’ the agreed‐

upon  sentencing  range  within  the  meaning  of  §  3582(c)(2).”    Id.  at  538.    Justice 

Sotomayor  reached  the  same  conclusion  with  respect  to  11(c)(1)(C)  agreements 

providing for a specific term of imprisonment if they made clear “that the basis 

for the specified term is a Guidelines sentencing range applicable to the offense 

to which the defendant pleaded guilty.”  Id. at 539. 




                                             20 
       This case falls within the concurrence’s first category.  In their 11(c)(1)(C) 

agreement,  the  parties  here  not  only  called  for  Leonard  to  be  sentenced  within 

the  Guidelines  range  of  97  to  121  months,  but  also  detailed  the  Guidelines 

calculation producing that range, identifying the particular Guidelines providing 

for  a  base  offense  level  of  30,  see  U.S.S.G.  §  2D1.1(a)(3),  (c)(5);  a  three‐level 

upward  adjustment  for  aggravating  role,  see  id.  §  3B1.1(b);  and  a  three‐level 

downward  adjustment  for  acceptance  of  responsibility,  see  id.  §  3E1.1(a),  (b);  as 

well as identifying the Guidelines criminal history category of I.  See App’x 11–

14.    Under  the  concurrence’s  reasoning,  when  an  11(c)(1)(C)  agreement  thus 

expressly  uses  the  Guidelines  to  identify  the  agreed‐upon  sentencing  range,  a 

district  court’s  acceptance  of  the  agreement  and  its  imposition  of  the  agreed‐

upon sentence satisfies the “based on” requirement of § 3582(c)(2). 

       Further,  under  the  concurrence’s  rationale  for  decision,  no  different 

conclusion  is  warranted  because,  in  the  agreement,  the  parties  acknowledged 

that the district court was “not bound by the Sentencing Guidelines.”  Id. at 11.  

Whatever  options  were  available  to  the  district  court  before  it  accepted  the 

parties’  agreement,  the  Freeman  concurrence  specifically  states  that,  once  the 

court  indicated  acceptance,  it  was  “obligate[d]  .  .  .  to  sentence  the  defendant 




                                             21 
accordingly,”  that  is,  according  to  the  agreed‐upon  Guidelines  calculation,  so 

that  its  sentence  was  “‘based  on’  the  agreed‐upon  [Guidelines]  sentencing 

range.”  Freeman v. United States, 564 U.S. at 538 (Sotomayor, J., concurring in the 

judgment).   

       A  question  arises,  however,  as  to  whether  the  concurrence’s  rationale 

supports  that  “based  on”  conclusion  even  where,  as  here,  the  Guidelines 

sentencing  range  agreed  to  by  the  parties  is  not  the  Guidelines  range 

independently  calculated  by  the  district  court.    In  short,  can  a  miscalculated 

range  be  deemed  “based  on”  the  Guidelines  for  purposes  of  §  3582(c)(2)?    The 

Freeman  dissenters  posed  that  question  as  a  challenge  to  the  concurrence’s 

reasoning.    See  id.  at  550–51  (Roberts,  C.J.,  dissenting).    Justice  Sotomayor, 

however, did not hesitate to answer in the affirmative:  “Because it is the parties’ 

agreement  that  controls  in  the  [11(c)(1)](C)  agreement  context,  .  .  .  even  if  the 

District Court had calculated the range differently than the parties, . . . Freeman 

would still be eligible for resentencing, as long as the parties’ chosen range was 

one  that  was  subsequently  lowered  by  the  Sentencing  Commission.”    Id.  at  542 

n.8  (Sotomayor,  J.,  concurring  in  the  judgment)  (alterations  and  internal 

quotation  marks  omitted).    The  dissenters  characterized  the  answer  as 




                                             22 
“surprising”  given  that  “the  governing  Guidelines  provision  specifies  that  a 

defendant  is  only  eligible  for  sentence  reduction  if  the  amended  Guideline  has 

‘the effect of lowering the defendant’s applicable guideline range’—presumably 

the  correct  applicable  guideline  range.”    Id.  at  551  (Roberts,  C.J.,  dissenting) 

(emphasis in original) (quoting U.S.S.G. § 1B1.10(a)(2)(B)).   

       Because  the  district  court  in  Freeman  did  not  calculate  defendant’s 

applicable Guidelines range differently from the parties, these exchanges about a 

circumstance  not  before  the  Court  can  be  viewed  as  dicta.    See  United  States  v. 

Santos,  553  U.S.  507,  523  (2008)  (stating  that  “speculations”  as  to  “a  case  that  is 

not before” the Court are “the purest of dicta”).  Further, as we explain infra at 

Part II.B.2., a post‐Freeman amendment to § 1B1.10(a) commentary clarifies how a 

defendant’s  applicable  Guidelines  range  is  to  be  calculated.    We  need  not  here 

decide whether or how this clarification might prompt the Supreme Court, and 

Justice  Sotomayor  in  particular,  to  refine  their  analysis  of  the  “based  on” 

requirement for § 3582(c)(2) relief.  We conclude only that Justice Sotomayor, like 

her plurality colleagues, reasoned that sentences not within the Guidelines range 

calculated by the district court could be “based on” the Guidelines for purposes 

of § 3582(c)(2).   




                                               23 
       Thus,  although  the  Freeman  concurrence  and  plurality  employ  different 

rationales  for  decision,  under  either,  Leonard’s  114‐month  sentence  is  properly 

understood to be “based on” the Sentencing Guidelines even though the parties 

calculated  those  Guidelines  in  their  11(c)(1)(C)  agreement  differently  than  did 

the  district  court.    Thus,  Leonard  satisfies  the  first  eligibility  requirement  for  a 

§ 3582(c)(2) sentence reduction. 

              2.      The  Guidelines  Range  “Applicable  To”  Leonard  Was  
                      Lowered by Amendment from 121 to 151 Months to 97 to 121 
                      Months       

       Although  Leonard’s  sentence  is  “based  on”  the  Guidelines,  he  is  only 

eligible  for  a  sentence  reduction  to  the  extent  “the  guideline  range  applicable  to 

[him]  has  subsequently  been  lowered  as  a  result  of  an  amendment  to  the 

Guidelines.”    U.S.S.G.  § 1B1.10(a)(1)  (emphasis  added);  see  id.  §  1B1.10(b)(1) 

(stating that “whether, and to what extent” defendant’s sentence may be reduced 

is determined by amended applicable Guidelines range); United States v. Pleasant, 

704  F.3d  at  812  (denying  §  3582(c)(2)  relief  to  defendant  because,  although  he 

satisfied statute’s “based on” requirement, crack Guidelines amendment did not 

lower  career  offender  Guidelines  “applicable  to”  him).    The  parties  here  agree 

that  Amendment  782  lowered  the  Guidelines  ranges  for  most  drug  crimes, 




                                              24 
including  Leonard’s.    They  dispute,  however,  what  Guidelines  range  was 

“applicable to” Leonard when he was sentenced.       

       Leonard argues that his initial applicable range was 97 to 121 months, the 

range  specified  in  his  11(c)(1)(C)  agreement,  which  the  district  court  accepted.   

Because  Amendment  782  lowered  that  range  to  78  to  97  months,  Leonard 

submits he is eligible for a reduction to that extent.   

       The  government  maintains  that  Leonard’s  applicable  Guidelines  range 

was 121 to 151 months, the range calculated by the district court before accepting 

the  parties’  agreement.    It  argues  that  because  Amendment  782  lowered  that 

range  to  97  to  121  months—the  range  within  which  Leonard  was  sentenced 

pursuant  to  his  11(c)(1)(C)  agreement—he  is  not  entitled  to  any  further 

reduction.   

       We  agree  that  Leonard’s  applicable  Guidelines  range  was  121  to  151 

months, but we do not agree that he is ineligible for any reduction from his 114‐

month sentence.  That applicable range having been lowered to 97 to 121 months, 

the  district  court—in  its  discretion—could  reduce  Leonard’s  sentence  to 

anywhere from 97 to 113 months.  Thus, Leonard is at least eligible for a sentence 

reduction to that extent. 




                                            25 
       To  explain  our  conclusion,  we  begin  with  the  commentary  to  §  1B1.10, 

which explicitly defines the “applicable guideline range” that must be lowered to 

allow for a § 3582(c)(2) reduction as “the guideline range that corresponds to the 

offense  level  and  criminal  history  category  determined  pursuant  to  §  1B1.1(a), 

which  is  determined  before  consideration  of  any  departure  provision  in  the 

Guidelines Manual or any variance.”  U.S.S.G. § 1B1.10 cmt. n.1(A).  Two parts of 

this definition defeat Leonard’s argument that the 97‐to‐121‐month range agreed 

to  by  the  parties  in  their  11(c)(1)(C)  agreement  became  his  “applicable”  range 

when the district court accepted the agreement.   

       First,  § 1B1.1(a),  referenced  in  the  above‐quoted  definition,  states  that 

“[t]he court shall determine the kinds of sentence and the guideline range as set 

forth  in  the  guidelines,”  whereupon  it  proceeds  to  specify  the  order  in  which  a 

court is to apply various Guidelines provisions.  Id. § 1B1.1(a) (emphases added).  

In short, the highlighted language plainly assigns responsibility for determining 

the applicable Guidelines range to “the court,” not the parties, and requires the 

court to make that determination “as set forth in the guidelines,” not by reference 

to the parties’ agreement.  Id.   




                                            26 
       Second,  and  more  compelling,  the  quoted  definition  states  that  the 

“applicable guideline range” is identified “before consideration of any departure 

.  .  .  or  any  variance.”    Id.  §  1B1.10  cmt.  n.1(A).    The  Sentencing  Commission 

explained that it added this language to the Guidelines commentary to resolve a 

circuit  split  on  the  issue  of  whether  the  applicable  Guidelines  range  is 

determined before or after any departure or variance.  See id. at App. C, Vol. III, 

Amend. 759, at 421.  The definition makes plain that it is determined before.  Our 

court has acknowledged as much in abrogating our own precedent at odds with 

the commentary definition.  See United States v. Steele, 714 F.3d 751, 754 (2d Cir. 

2013)  (observing  that  definition  makes  clear  that  “‘applicable’  amended 

Guidelines  range  .  .  .  does  not  incorporate  any  Guidelines  ‘departures’”  or 

variances,  thus  abrogating  United  States  v.  Rivera,  662  F.3d  166  (2d  Cir.  2011) 

(using  sentencing  range  calculated  after  departure  in  determining  defendant’s 

eligibility for § 3582(c)(2) reduction)); see also United States v. Garrett, 758 F.3d 749, 

753 (6th Cir. 2014) (stating that applicable Guidelines range is produced “after a 

correct  determination  of  the  defendant’s  total  offense  level  and  criminal  history 

category but prior to any discretionary departures” (emphasis in original)). 




                                            27 
       As we have already explained, when a district court accepts an 11(c)(1)(C) 

sentence  or  sentencing  range  that  is  lower  than  its  calculated  Guidelines  range, 

what  the  court  effectively  does  is  grant  a  departure  or  variance.    See  supra  Part 

II.B.1.  There is no doubt as to the court’s authority to do so.  But that does not 

transform the lower agreed‐upon range into the applicable Guidelines range.  As 

the  commentary  to  §  1B1.10  makes  plain,  the  “applicable  guideline  range”  for 

purposes  of  determining  a  defendant’s  eligibility  for  a  §  3582(c)(2)  reduction  is 

always  that  determined  by  the  court  as  set  forth  in  the  Guidelines,  without 

regard to the parties’ agreement to a different calculation, and before the exercise 

of any departure or variance discretion.  See United States v. Pleasant, 704 F.3d at 

811–12.    

       That conclusion is reinforced by U.S.S.G. § 6B1.2(c), which states that “the 

court  may  accept”  an  11(c)(1)(C)  agreement  if  the  sentence  agreed  to  therein  is 

either  (1)  “within  the  applicable  guideline  range”  or  (2)  “outside  the  applicable 

guideline  range  for  justifiable  reasons.”    U.S.S.G.  §  6B1.2(c)(1),  (2)  (policy 

statement).  The second option plainly recognizes that an 11(c)(1)(C) sentence or 

sentencing  range  may  not  fall  within  or  equate  to  the  “applicable  guideline 

range”  as  that  term  is  defined  in  the  commentary  to  §  1B1.10  and  identified 




                                              28 
pursuant  to  §  1B1.1(a).    See  generally  Brown  v.  Gardner,  513  U.S.  115,  118  (1994) 

(presuming  that  “given  term  is  used  to  mean  the  same  thing  throughout  a 

statute”); accord United States v. Steele, 714 F.3d at 754 n.2 (applying principle to 

Guidelines).    Thus,  although  §  6B1.2(c)  approves  11(c)(1)(C)  sentences  “outside 

the  applicable  guideline  range  for  justifiable  reasons,”  it  does  not  thereby 

transform  “the  applicable  guideline  range”  to  whatever  the  parties  agree  to  in 

their  11(c)(1)(C)  agreement.    It  simply  recognizes,  as  we  have  here,  the  court’s 

authority to impose 11(c)(1)(C) sentences that depart or vary from the applicable 

Guidelines range.  See United States v. Pleasant, 704 F.3d at 812.   

       Leonard  maintains  that  the  Freeman  concurrence  compels  a  different 

conclusion  insofar  as  it  states  that,  in  the  context  of  11(c)(1)(C)  sentences,  “it  is 

the  parties’  agreement  that  controls,”  so  that  “even  if  the  District  Court  had 

calculated  the  range  differently  than  the  parties,  [defendant]  would  still  be 

eligible  for  resentencing,  as  long  as  the  parties’  chosen  range  was  one  that  was 

subsequently  .  .  .  lowered  by  the  Sentencing  Commission.”    Freeman  v.  United  States, 

564 U.S. at 542 n.8 (Sotomayor, J., concurring in the judgment) (emphasis added); 

see also United States v. Smith, 658 F.3d at 613 (holding that agreed‐to range was 

applicable because Freeman makes clear that “where the parties have entered into 




                                               29 
a Rule 11(c)(1)(C) plea agreement that is based on the Sentencing Guidelines, the 

applicable Guidelines range for purposes of § 3582(c) is the one provided in the 

plea  agreement”).    We  are  not  persuaded  that  Freeman  compels  the  result 

Leonard urges. 

       First,  Freeman  did  not  have  to  decide  what  constitutes  the  applicable 

sentencing  range  for  purposes  of  a  §  3582(c)(2)  reduction.    The  defendant’s 

agreed‐upon  11(c)(1)(C)  sentence  was  there  within  the  Guidelines  range 

calculated  by  the  district  court,  and  there  was  no  question  that  that  range  had 

been lowered by retroactive amendment.  See Freeman v. United States, 564 U.S. at 

527–28  (plurality  opinion).    Thus,  the  only  question  for  decision  was  whether 

such  an  11(c)(1)(C)  sentence  could  be  deemed  “based  on”  the  Guidelines  as 

required for a § 3582(c)(2) reduction.  A majority answered that question in the 

affirmative, see id. at 526 (plurality opinion); id. at 534 (Sotomayor, J., concurring 

in  the  judgment);  a  minority  in  the  negative,  see  id.  at  544  (Roberts,  C.J., 

dissenting).   

       In these circumstances, whatever authority the Freeman concurring opinion 

commands  under  Marks  v.  United  States,  430  U.S.  at  193,  with  respect  to 

identifying 11(c)(1)(C) sentences “based on” the Guidelines, that authority would 




                                            30 
not extend to identifying the Guidelines range “applicable to” a defendant when 

the  district  court  calculates  that  range  differently  from  the  parties  in  their 

11(c)(1)(C)  agreement.    The  concurrence’s  “even  if”  conclusion  about  such  a 

circumstance—not  then  before  the  Court—is at  best  dictum.    See  United  States  v. 

Martino,  664  F.2d  860,  872–73  (2d  Cir.  1981)  (construing  “narrowest  grounds” 

under  Marks  test  as  “ground  that  is  most  nearly  confined  to  the  precise  fact 

situation  before  the  Court,  rather  than  to  a  ground  that  states  more  general 

rules”).    To  the  extent  Leonard  invokes  such  dictum  to  extend  reasoning 

unanimously  rejected  by  all  other  members  of  the  Court,  we  understandably 

hesitate.  See Freeman v. United States, 564 U.S. at 532–34 (plurality opinion); id. at 

544 (Roberts, C.J., dissenting).  In any event, there is a second, compelling reason 

for rejecting Leonard’s “applicable to” argument.      

      Specifically, the construction Leonard infers from the Freeman concurrence 

is  now  at  odds  with  a  subsequent  amendment  to  the  Guidelines  that  explicitly  

defines the “applicable” range that must be lowered for a party to be eligible for 

a § 3582(c)(2) reduction.  See U.S.S.G. § 1B1.10 cmt. n.1(A).  As already discussed, 

that definition provides for the court to calculate the applicable range according 

to the Sentencing Manual.  See supra Part II.B.2.  It does not contemplate that the 




                                           31 
parties  will  themselves  identify  the applicable Guidelines range,  much  less  that 

they will do so differently than the district court.  Nor does that definition permit 

a  departure  or  variance—which  is  effectively  what  the  court  grants  when  it 

accepts  an  11(c)(1)(C)  agreement  specifying  a  lower  Guidelines  range  than  that 

calculated  by  the  district  court—to  reduce  the  applicable  Guidelines  range. 

Rather,  the  commentary  defines  the  “applicable  guideline  range”  as  “the 

guideline  range  that  corresponds  to  the  offense  level  and  criminal  history 

category  determined  pursuant  to  §  1B1.1(a)”—that  is,  by  “the  court  .  .  .  as  set 

forth  in  the  Guidelines,”  U.S.S.G.  §  1B1.1(a)—“which  is  determined  before 

consideration  of  any  departure  .  .  .  or  variance,”  id.  §  1B1.10  cmt.  n.1(A) 

(emphasis added).   

       Because this definition was added to the Guidelines on November 1, 2011, 

id.  at  App.  C,  Vol.  III,  Amend.  759,  at  421,  some  four  months  after  the  Freeman 

decision,  it  supersedes  any  contrary  understanding  of  the  “applicable” 

Guidelines  range  that  Leonard  might  urge  from  dictum  in  the  concurring 

opinion.    See  Stinson  v.  United  States,  508  U.S.  36,  46  (1993)  (holding  that  “prior 

judicial  constructions  of  a  particular  guideline  cannot  prevent  the  Commission 

from  adopting  a  conflicting  interpretation”).    Moreover,  because  18  U.S.C.  § 




                                               32 
3582(c)(2)  expressly  incorporates  the  Guidelines,  the  definition  now  binds  the 

courts  in  assessing  eligibility  for  a  sentence  reduction.    See  generally  Dillon  v. 

United  States,  560  U.S.  at  828  (holding  that  Sixth  Amendment  does  not  require 

treating  §  1B1.10  requirements  for  § 3582(c)(2)  sentence  reduction  as  merely 

advisory).   

       To the extent the decision we reach today differs from that in United States 

v. McCall, 649 F. App’x 114 (2d Cir. 2016), we note, first, that McCall is a summary 

order  and,  therefore,  does  not  preclude  this  panel  from  further  considering  the 

issues there addressed.  See Aguas Lenders Recovery Grp. v. Suez, S.A., 585 F.3d 696, 

702 n.4 (2d Cir. 2009).6    

       Second, McCall is distinguishable from this case in that, like in Freeman, the 

parties’  arguments  there  focused  on  whether  the  defendant’s  sentence  was 

“based  on”  the  Guidelines.    See  Brief  for  Appellant  McCall  at  5–6,  Brief  for 

                                              
6 McCall was sentenced pursuant to an 11(c)(1)(C) agreement to a prison term of 
108 months, which derived from the parties’ calculation of an anticipated 108‐to‐
135‐month  Guidelines  range.    At  sentencing,  the  parties  and  the  district  court 
agreed  that  the  Guidelines  calculations  underlying  the  agreement  were 
erroneous  and  that  defendant’s  applicable  Guidelines  range  was  121  to  151 
months.  Nevertheless, relying on the Freeman concurrence, this court determined 
that  McCall  was  eligible  for  a  §  3582(c)(2)  sentence  reduction  based  on  the 
lowering  of  the  agreed‐to  108‐to‐135‐month  range  to  an  87‐to‐108‐month  range.  
See United States v. McCall, 649 F. App’x at 116–17.   



                                             33 
Appellee United States at 9–12, United States v. McCall, 649 F. App’x 114 (2d Cir. 

2016)  (No.  15–1814).    The  United  States  did  not  argue  that,  if  defendant’s 

sentence  was  based  on  the  Guidelines,  his  applicable  range  was  the  one 

calculated  by  the  district  court  rather  than  the  lower  range  agreed  to  by  the 

parties.  See Brief for Appellee United States at 9–12, United States v. McCall, 649 

F.  App’x  114  (2d  Cir.  2016)  (No.  15‐1814)  (arguing  principally  that  11(c)(1)(C) 

agreement  did  not  sufficiently  tether  agreed‐upon  sentence  to  Guidelines,  as 

required to be “based on” Guidelines under Freeman concurrence).  Nor did any 

party call to the court’s attention the intervening definitional amendment to the 

Guidelines,  expressly  stating  that  the  “applicable”  sentencing  range  is  to  be 

determined  “pursuant  to  1B1.1(a),”  and  “before  consideration  of  any  departure 

provision  .  .  .  or  any  variance.”  U.S.S.G.  §  1B1.10  cmt.  n.1(A).    That  definition 

does not contemplate recognizing a lower Guidelines range identified in parties’ 

11(c)(1)(C) agreement as the applicable range.  Thus, the McCall panel accepted 

the  whole  of  the  Freeman  concurrence’s  footnote  8  without  distinguishing  the 

“based  on”  and  “applicable  to”  requirements  for  a  §  3582(c)(2)  sentence 

reduction.  




                                              34 
       Accordingly,  while  Freeman  signals  that  the  97‐to‐121‐month  range  in 

Leonard’s 11(c)(1)(C) agreement was “based on” the Guidelines, commentary to 

the  Guidelines  now  instructs  that  Leonard’s  “applicable”  Guidelines  range  was 

121 to 151 months, as calculated by the district court pursuant to § 1B1.1(a) and 

before  it  accepted  an  11(c)(1)(C)  agreement,  effectively  granting  a  variance.  

Because  that  applicable  range  was  retroactively  lowered  by  Amendments  782 

and  788  to  97  to  121  months,  Leonard  is  eligible  for  a  sentence  reduction,  but 

only to the extent of that range, in short, to between 97 and 113 months.  We thus 

vacate the challenged order and remand for the district court to consider whether 

to  exercise  its  reduction  discretion.    See  United  States  v.  Mock,  612  F.3d  133,  137 

(2d  Cir.  2010)  (holding  that,  where  defendant  is  eligible  for  sentence  reduction, 

district  court  may  reduce  sentence  “in  its  discretion”  (internal  quotation  marks 

omitted)). 

       In  urging  against  vacatur  and  remand,  the  government  argues  that  any 

error  in  the  district  court’s  understanding  of  Leonard’s  eligibility  for  a 

§ 3582(c)(2) reduction was necessarily harmless because, “having already used” a 

97‐to‐121‐month  sentencing  range—pursuant  to  the  parties’  11(c)(1)(C) 

agreement—to  determine  an  appropriate  sentence,  “it  is  beyond  cavil  that  the 




                                               35 
district court would have imposed the same 114‐month sentence” in the exercise 

of its § 3582(c)(2) discretion.  Appellee’s Br. 15; see United States v. Mock, 612 F.3d 

at 137.  The argument is not without some force, but the urged conclusion is not 

certain.    Cf.  United  States  v.  Jass,  569  F.3d  47,  68  (2d  Cir.  2009)  (stating  that 

procedural  error  in  sentencing  is  harmless  only  where  “record  indicates  clearly 

that  the  district  court  would  have  imposed  the  same  sentence  in  any  event” 

(internal  quotation  marks  omitted)).    That  is  because  we  do  not  know  what 

weight the district court gave the initial applicable Guidelines range in granting 

the variance reflected in the parties’ agreed‐to lower range.  Thus, we cannot be 

certain  that  if  the  district  court  were  presented  with  a  lower  applicable  range 

equal to the agreed‐to range, it would not sentence at the lower end of the range.  

See  United  States  v.  Feldman,  647  F.3d  450,  459–60  (2d  Cir.  2011)  (“[B]ecause  the 

correct  Guidelines  range  is  the  starting  point  and  the  initial  benchmark  for 

federal  sentences,  we  cannot  lightly  assume  that  [a  different  range  calculation] 

would not affect the sentence.” (citation and internal quotation marks omitted)). 

       In  any  event,  a  district  court  exercises  its  reduction  discretion  only  “after 

considering  the  factors  set  forth  in  section  3553(a)  to  the  extent  they  are 

applicable.”  18 U.S.C. § 3582(c)(2); see Dillon v. United States, 560 U.S. at 824–25; 




                                              36 
United  States  v.  Christie,  736  F.3d  at  195  (observing  that  district  court  must 

“consider  any  applicable  § 3553(a)  factors  and  determine  whether,  in  its 

discretion, the reduction . . . is warranted . . . under the particular circumstances 

of the case” (internal quotation marks omitted)).  Because this consideration can 

be informed by post‐sentencing behavior, see U.S.S.G. § 1B1.10 cmt. n.1(B)(iii), the 

§  3553(a)  factors  may  present  differently  on  remand  and  be  accorded  different 

weights  than  at  the  initial  sentence.    In  these  circumstances,  we  cannot  assume 

that  just  because  the  district  judge,  on  weighing  the  §  3553(a)  factors  at  the 

original  sentencing,  granted  an  agreed‐to  variance  within  the  very  range  to 

which  the  applicable  range  has  now  been  lowered  by  amendment,  the  district 

court would not exercise its discretion to grant any further reduction within the 

available 97‐to‐113‐month frame.   

       We  express  no  view  as  to  how  the  district  court  should  exercise  its 

discretion.  We conclude only that Leonard is eligible for a § 3582(c)(2) reduction 

of his 114‐month sentence to a term not less than 97 months. 

        

        

        




                                            37 
III.    Conclusion 

        To summarize, we conclude as follows: 

        1.   To be eligible for a sentence reduction under 18 U.S.C. § 3582(c)(2), a 

defendant  must  satisfactorily  demonstrate  (a)  that  his  sentence  was  “based  on” 

the  Sentencing  Guidelines,  and  (b)  that  his  “applicable”  Guidelines  range  was 

lowered by a subsequent retroactive amendment.   

        2.   Because (a) the district court considered the Guidelines in accepting 

the  parties’  11(c)(1)(C)  plea  agreement,  and  (b)  the  parties  calculated  the 

sentencing  range  specified  in  that  agreement  using  the  Sentencing  Guidelines, 

Leonard’s  sentence  within  that  range  is  properly  deemed  “based  on”  the 

Guidelines under the reasoning of both the plurality and concurring opinions in 

Freeman v. United States, 564 U.S. 522, see id. at 525 (plurality opinion); id. at 534 

(Sotomayor,  J.,  concurring  in  the  judgment),  notwithstanding  the  fact  that  the 

district  court,  before  accepting  the  agreement,  had  calculated  the  defendant’s 

applicable Guidelines range differently. 

        3.   While an 11(c)(1)(C) sentencing range that is lower than the district 

court’s  applicable  Guidelines  calculation  can  be  recognized  as  “based  on”  the 

Guidelines under Freeman, such an agreed‐to range does not thereby become the 




                                          38 
“applicable”  range  for  purposes  of  §  3582(c)(2).    A  post‐Freeman  amendment  to 

Guidelines  commentary  now  clarifies  that  the  “applicable”  Guidelines  range  is 

one determined (a) by the court according to the Guidelines Manual, not by the 

parties’  agreement;  and  (b)  “before  consideration  of  any  departure  .  .  .  or  any 

variance,”  such  as  would  be  granted  pursuant  to  an  11(c)(1)(C)  agreement  that 

contemplates a lower Guidelines range than that calculated by the district court.  

See U.S.S.G. § 1B1.10 cmt. n.1(A). 

       4.     Leonard’s  initial  “applicable”  Guidelines  range  was  121  to  151 

months,  as  determined  by  the  district  court  before  it  accepted  the  parties’ 

11(c)(1)(C)  agreement  specifying  a  97‐to‐121‐month  range.    Because  that 

applicable  range  was  retroactively  amended  to  97  to  121  months,  Leonard  is  at 

least eligible for a reduction in his 114‐month Guidelines‐based sentence, but not 

to  any  term  lower  than  97 months,  with  the  ultimate  decision  whether  to  grant 

any reduction committed to the discretion of the district court.   

       Accordingly, the final order of the district court holding Leonard ineligible 

for  a  §  3582(c)(2)  reduction  is  VACATED,  and  the  case  is  REMANDED  for 

further proceedings consistent with this opinion.    




                                            39